TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-10-00321-CV



                               ARC Lakeway SNF, L.L.P., Appellant

                                                v.

                       Jim Cox, Attorney in Fact for Anna Cox, Appellee

    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
     NO. D-1-GN-09-002177, HONORABLE GUS J. STRAUSS JR., JUDGE PRESIDING



                            MEMORANDUM OPINION


              Appellant has filed a motion to dismiss the appeal, explaining that it no longer wishes

to prosecute this interlocutory appeal. We grant the motion and dismiss the interlocutory appeal.

See Tex. R. App. P. 42.1(a).



                                             __________________________________________

                                             David Puryear, Justice

Before Justices Patterson, Puryear and Henson

Dismissed on Appellant’s Motion

Filed: July 23, 2010